Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 25,
2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00974-CV

              COOPER INDUSTRIES, LLC, ET AL, Appellants

                                         V.

     PEPSI-COLA METROPOLITAN BOTTLING CO., INC., Appellee

                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-77606


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 19, 2018. On April 9, 2019,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
has been on file for more than ten days and appellee has not filed a response opposing
the motion to dismiss the appeal. The motion is granted and the appeal is ordered
dismissed.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.